Citation Nr: 1828485	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  09-40 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral sclerosis (ALS), for purposes of accrued benefits.

2.  Entitlement to service connection for thyroid cancer, for purposes of accrued benefits.

3.  Entitlement to service connection for frontal temporal lobe dementia, for purposes of accrued benefits.

4.  Entitlement to service connection for primary progressive aphasia, for purposes of accrued benefits.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1968 to July 1971.  He died in May 2008.  The Appellant is advancing her claims as the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2011 and May 2014, these matters were remanded for further development.  The case is once again before the Board.


FINDINGS OF FACT

1.  The currently demonstrated ALS is not shown to be due to any incident of the Veteran's period of active duty service.

2.  The currently demonstrated thyroid cancer is not shown to be due to any incident of the Veteran's period of active duty service.

3.  The currently demonstrated frontal temporal lobe dementia is not shown to be due to any incident of the Veteran's period of active duty service.

4.  The currently demonstrated primary progressive aphasia is not shown to be due to any incident of the Veteran's period of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement of the Appellant to accrued disability compensation based upon the Veteran's pending claim of service connection for ALS, have not been met.  38 U.S.C. § 5121 (2012); 38 C.F.R. §§ 3.160, 3.1000 (2017).

2.  The criteria for entitlement of the Appellant to accrued disability compensation based upon the Veteran's pending claim of service connection for thyroid cancer, have not been met.  38 U.S.C. § 5121 (2012); 38 C.F.R. §§ 3.160, 3.1000 (2017).

3.  The criteria for entitlement of the Appellant to accrued disability compensation based upon the Veteran's pending claim of service connection for frontal temporal lobe dementia, have not been met.  38 U.S.C. § 5121 (2012); 38 C.F.R. §§ 3.160, 3.1000 (2017).

4.  The criteria for entitlement of the Appellant to accrued disability compensation based upon the Veteran's pending claim of service connection for primary progressive aphasia, have not been met.  38 U.S.C. § 5121 (2012); 38 C.F.R. §§ 3.160, 3.1000 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Law

The Appellant is seeking accrued benefits from the Veteran's pending service connection claims for ALS, thyroid cancer, frontal temporal lobe dementia, and primary progressive aphasia.

At the time of his death, the veteran had pending claims of service connection for the above listed disorders.  When a veteran had a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid for a period not to exceed two years, based on existing ratings or decisions or other evidence that was on file when he died. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Although the appellant's claim for accrued benefits is separate from the claims that the veteran filed prior to his death, the accrued benefits claim is "derivative of" the veteran's claims and the appellant takes the veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

The Board notes that Congress amended 38 U.S.C.A. § 5121 to repeal the two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits.  This change applies only to deaths occurring on or after the date of enactment, December 16, 2003.  Because the veteran died before the date of enactment, this change does not apply in this case and is noted only for information purposes. 

Under 38 U.S.C.A. § 5121(c), there is a requirement for an accrued benefits claim that the application "must be filed within one year after the date of death."  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(a), (c).  The veteran died in May 2008, and the appellant initiated her claim in August 2008, less than four months later.  Thus, she meets the requirement for filing an accrued benefits claim.

The adjudication of an accrued claim is limited to the evidence physically or constructively of record at the time of the veteran's death.  38 C.F.R. § 3.1000(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  Thus, although the Board remanded for further opinion in June 2011 and May 2014, in light of 38 C.F.R. § 3.1000(a), none of the medical evidence not physically or constructively of record at the time of the veteran's death in May 2008 may be considered in this disposition of this appeal.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, 38 C.F.R. § 3.318, which came into effect September 23, 2008, establishes a presumption of service connection for ALS for any Veteran who develops ALS at any time after separation from service, unless (1) there is affirmative evidence that it was not incurred during or aggravated by service; (2) there is affirmative evidence that it is due to the Veteran's own willful misconduct; or (3) the Veteran did not have continuous active service of 90 days or more.

Finally, the Appellant contends that the Veteran's exposure to radiation may have contributed to his thyroid cancer, frontal temporal lobe dementia, and primary progressive aphasia.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed Veterans.  38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" such as lung cancer may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.

First, a "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  There is no indication that the veteran had the types of in-service exposure to ionizing radiation listed above, and indeed, he does not contend otherwise, and thus presumptive service connection under 38 C.F.R. § 3.309(d) is not available.

Diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

Evidence which may be considered in rebuttal of service incurrence of a listed disease listed will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d).

Second, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311 (a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following:  all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in section 3.311(b)(2) become manifest 5 years or more after exposure.

Third, and notwithstanding the above, the Court has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Service Connection for Purposes of Accrued Benefits

The Board notes that the Veteran filed a claim for entitlement to service connection for ALS, thyroid cancer, frontal temporal lobe dementia, and primary progressive aphasias in April 2008.  The Veteran died in May 2008.  The Board acknowledges that the Veteran had pending claims at his time of death.  The Appellant's surviving spouse filed an application for accrued benefits in August 2008, within one year of the Veteran's death that led to this appeal.  38 C.F.R. § 3.1000(a)(c).  The Board thus finds that the Appellant meets the requirements for filing an accrued benefits claims.  However, as discussed above, because the Veteran died in May 2008, the Appellant is ineligible to substitute for the deceased Veteran with respect to his pending claims before the Board.  See 38 C.F.R. § 3.1010(a).  As such, the Board is limited to the evidence physically or constructively of record at the time of the Veteran's death.  The adjudication of an accrued claim is limited to the evidence physically or constructively of record at the time of the veteran's death.  38 C.F.R. § 3.1000(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  Therefore, in light of 38 C.F.R. § 3.1000(a), none of the medical evidence not physically or constructively of record at the time of the veteran's death in May 2008 may be considered in the disposition of this appeal.

B.  Service Connection

The Board concedes that the Veteran met the current disability element of service connection for thyroid cancer, ALS, frontal temporal lobe dementia, and primary progressive aphasia.

Turning to the in-service and nexus elements of service connection, because the Board is limited to the evidence physically or constructively of record at the time of the veteran's death, the only relevant evidence of record is an April 2008 private medical opinion.  In his opinion, the private medical provider states that the Veteran was diagnosed with several unusual diseases, including thyroid cancer, ALS, frontal temporal lobe dementia, and primary progressive aphasia, which may be related to his service in the military.  The doctor goes on to state that he is "concerned that possible exposure to excessive radiation may have contributed to his unfortunate state of health."  The Board finds this private medical opinion to be speculative.  The United States Court of Appeals for Veterans Claims (Court) clearly held that when a nexus between a current disability and an in-service event is "indicated," there must be a medical opinion which provides some non-speculative determination as to the degree of likelihood that the disability was caused by an in-service disease or incident to constitute sufficient medical evidence on which the Board can render a decision with regard to nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Here, the medical opinion is speculative as the doctor states that his disabilities "may" be related to his service and that "possible exposure" to excessive radiation "may" have contributed to his state of health.  The Board therefore gives this medical opinion low probative weight.

The Board has considered whether service connection is warranted on a presumptive basis; however, the preponderance of the evidence establishes that service connection for his claimed disability cannot be granted based on any applicable presumption.  The Appellant is not entitled to the statutory presumption under 38 C.F.R. § 3.318 for ALS because the Veteran died in May 2008 and the presumption was not effective until September 2008.  Indeed, in granting service connection for the cause of the Veteran's death, the RO September 23, 2008, as the effective date based on the effective date of presumptive service connection for ALS.

The statutory presumption for disabilities claimed to be attributable to exposure to ionizing radiation during service is also inapplicable because the Veteran does not have the radiation exposure contemplated in 38 C.F.R. § 3.309(d) and the record does not provide any relevant evidence on which the Board can base its decision for radiogenic diseases under 38 C.F.R. § 3.311.  All the evidence pertaining to this presumption was not physically or constructively of record at the time of the Veteran's death.

The Board acknowledges receipt of the evidence pertaining to the Veteran's claims with respect to radiation exposure, including the VA Under Secretary of Health's advisory opinion provided in February 2018.  The Board further acknowledges that a presumptive of service connection is warranted for any Veteran who develop the disease at any time after separation from service.  Moreover, the presumptive of service connection was based on a November 2006 report by the National Academy of Sciences Institute of Medicine.  However, as stated by the Court, even when a document is generated by VA, it will not be considered constructively before the Board of Veterans' Appeals in a particular claimant's case unless the document has a direct relationship to the claimant's appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 102 (2012).  "Indeed, to hold otherwise would essentially lead to any reports on diseases or injuries contained in VA libraries being deemed constructively before the Board in every case involving a claim arising from the disease or injury addressed in such reports; such an application of the constructive possession doctrine places an impossible burden on the Board - especially given its obligation to address the relevant evidence of record when providing reasons and bases."  Id.

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against his claims.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.



ORDER

Service connection for ALS, for purposes of accrued benefits, is denied.

Service connection for thyroid cancer, for purposes of accrued benefits, is denied.

Service connection for frontal temporal lobe dementia, for purposes of accrued benefits, denied.

Service connection for primary progressive aphasia, for purposes of accrued benefits, is denied.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


